Name: Commission Regulation (EEC) No 2922/82 of 29 October 1982 amending for the second time Regulation (EEC) No 2942/80 on the buying in of olive oil by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 304/62 Official Journal of the European Communities 30 . 10 . 82 COMMISSION REGULATION (EEC) No 2922/82 of 29 October 1982 amending for the second time Regulation (EEC) No 2942/80 on the buying in of olive oil by intervention agencies on the market in olive oil ; whereas, consequently, the Annex to the abovementioned Regulation should be amended to take account of the increase in the inter ­ vention for the standard quality in the producer Member States ; Whereas the Management Committee for Oils and Fats has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), and in particular Article 12 (4) thereof, Whereas the Annex to Commission Regulation (EEC) No 2942/80 ('), as amended by Regulation (EEC) No 3139/81 (4), fixed the scale of increases and reductions to be used to adjust the buying-in price of the various qualities of oil which may be offered for intervention ; Whereas experience has shown that the quantity of extra virgin oil purchased by intervention in recent years has been substantially higher than would have been expected from the normal structure of the market ; whereas experience has shown also that this scale is no longer appropriate in the present situation HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2942/80 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 November 1982. This Regulation shall, be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 October 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66 , 0 OJ No L 162, 12 . 6 . 1982, p . 6 . ( 3) OJ No L 305, 14 . 11 . 1980 , p . 23 . (4) OJ No L 312, 31 . 10 . 1981 , p . 71 . 30 . 10 . 82 Official Journal of the European Communities No L 304/63 ANNEX (ECU/100 kg) Description and quality as defined in the Annex to Regulation 136/66/EEC (the degree of acidity repre ­ sents the free fatty acid content, expressed as grams of oleic acid per 100 grams of oil) Price increase Price reduction Virgin olive oil , extra : up to and including 1 ° acidity 17-29 Virgin olive oil , fine 12-09  Virgin olive oil , semi-fine   Virgin olive oil , lampante 1 ° 7-72 Other virgin olive oils, lampante :  more than 1 ° , up to and including 8 ° acidity  more than 8 ° , up to and including 15 ° acidity  olive oil from olive residues 5 ° acidity Reduction increased by 0-24 ECU for each additional tenth of a degree of acidity Reduction increased by 0-32 ECU for each additional tenth of a degree of acidity 102-09 Other olive oils from olive residues :  more than 5 ° , up to and including 8 ° acidity  more than 8 ° , up to and including 15 ° acidity Reduction increased by 01 4 ECU for each additional tenth of a degree of acidity Reduction increased by 01 7 ECU for each additional tenth of a degree of acidity